Order entered October 2, 2015




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-14-00595-CR

                        TADARROWL DERONE CARSON, Appellant

                                                 V.

                               THE STATE OF TEXAS, Appellee

                      On Appeal from the Criminal District Court No. 7
                                   Dallas County, Texas
                           Trial Court Cause No. F13-57494-Y

                                             ORDER
       The reporter’s record was originally due in this appeal on August 21, 2014. The Court

has twice abated the appeal for findings regarding why the reporter’s record had not been filed.

On March 23, 2015, a portion of the reporter’s record was filed. On June 26, 2015, this Court

granted appellant’s motion to supplement the record and ordered Sharon Hazlewood, former

official court reporter of the Criminal District Court No. 7, to file, within thirty days, the

reporter’s record of the April 14, 2014 pretrial hearing. When the supplemental record was not

filed by August 7, 2015, the Court ordered Ms. Hazlewood to file it within ten days. To date,

Ms. Hazlewood has not filed the reporter’s record. The Court has received information in regards

to other cases recorded by Ms. Hazlewood that she is in ill health. The appeal cannot proceed to

briefing until the issue of the supplemental reporter’s record is resolved.
        Accordingly, we ORDER the trial court to make findings regarding the following:

                Whether the notes of the April 14, 2014 pretrial hearing can be located.

                If the notes can be located, whether another court reporter can transcribe the
                 proceeding and file the reporter’s record.

                If the notes cannot be located or cannot be transcribed by another court reporter,
                 whether appellant is at fault for the loss or destruction of the record and whether
                 the parties can agree on a substituted record.

        We ORDER the trial court to transmit a record containing the written findings of fact,

any supporting documentation and any orders to this Court within THIRTY DAYS of the date

of this order.

        We DIRECT the Clerk to send copies of this order to the Honorable Elizabeth Frizell,

Presiding Judge, Criminal District Court No. 7; Sharon Hazlewood, former official court

reporter, Criminal District Court No. 7; and to counsel for all parties.

        We ABATE the appeal to allow the trial court to comply with this order. The appeal

shall be reinstated thirty days from the date of this order or when the findings are received.



                                                      /s/     CAROLYN WRIGHT
                                                              CHIEF JUSTICE